Title: To Alexander Hamilton from Hunloke Woodruff, 17 August 1798
From: Woodruff, Hunloke
To: Hamilton, Alexander


          
            Sir,
            Albany August 17. 1798—
          
          In a Conversation with the Lieut. Governor he mentioned, that you had inquired, respecting a Mr John Cuyler, who had made application to the board of Warr, for the appointment of Surgeon or mate in some of the new raised Corps—It struck me—there was a mistake. As a Mr John McKinney a Young Man who had Studied with Doctor Mancius & myself, had made Application to the Warr Office, thro’ the mediation of Mr North. Mr John Cuyler formerly Studied with us—he does not now practise—And is one of our principal Merchants—
          Mr John McKinney is a deserving Young man, with a good Classical education—his Opportunities of seeing Surgical, Operations & Cases—in the Course of five or six Years have been equal to any in this Country—As his Attention to his Studies have been regular & Close, with a fruitful & retentive Mind I know of no young man that bids fairer to be of service to his Country in his professional Line—his application by Mr. North was for the place of Surgeon’s Mate, which would at present gratify his ambition—tho’ I think he is deserving of a Surgeoncy—
          I should not have troubled you Sir, with this—did I not fear that a deserving Young Man, should loose a place, he appears anxious to have—And who, if Opportunity Offered, would serve his Country with attention & Credit—
          With respect I am Sir Your most Obedt. & very humbl Servt—
          
            Hunloke Woodruff
          
          Majr. Genl. Hamilton
        